DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed 05/24/2022, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection of claims 1 - 20 has been withdrawn. 
Applicant argues that neither Brunner nor Talmor et al. teach or suggest generation of data points and probability information related to one or more data points generated; determination, by application of a probability function to data elements in the obtained certain data elements, of a correspondence between one or more of the certain data elements with a data element in a list of historical data elements; and based on the determined correspondence, generation of a standardized chain of values, the standardized chain of values to include relative and relationship probability values (Amendment, page 11).

Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art made of record. The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (transform the received first data into transformed data by applying the first data transformation to certain data elements determined to have correspondence; based on the transformed data, generate a standardized chain of values including individual relative probability values indicating a probability of certain data elements having the determined correspondence and respective relationship probability values indicating a probability of a relationship between respective data elements of the certain data elements having the determined correspondence; and outputting, by the processing circuitry, the standardized chain of values via the output to a chatbot training data structure.). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 5 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (generation of data points and probability information related to one or more data points generated; determination, by application of a probability function to data elements in the obtained certain data elements, of a correspondence between one or more of the certain data elements with a data element in a list of historical data elements; and based on the determined correspondence, generation of a standardized chain of values, the standardized chain of values to include relative and relationship probability values; receive data transformed by each respective machine learning-based data transformation; and store the transformed data in the chatbot data warehouse.). These limitations in conjunction with other limitations of the dependent and independent claims 6 – 12 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (determine, by application of a probability function including the weighted data type attributes to data elements in the non-dialog data, a correspondence between the data points in the non-dialog data with a list of historical data elements; based on the determined correspondence, apply the machine learning-based data transformation selected to certain data elements determined to have the correspondence in a historical data element in the list; and in response to application of the machine learning-based data transformation selected, generate a standardized chain of values as data point probability information based on the determined correspondence, wherein the standardized chain of values includes relative probability values of the data points and relationship probability values indicating a probability of a relationship between respective data points of the certain data points;[[ and]] identify data points from the non-dialog data and, for each data point, data point probability information as a standardized non-dialog data to a chatbot training data structure; and store the standardized non-dialog data in the chatbot training data structure.). These limitations in conjunction with other limitations of the dependent and independent claims 13 – 20 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658